854 So.2d 804 (2003)
Anthony Robert LIBRETTI, Appellant,
v.
STATE of Florida, Appellee.
No. 2D03-2878.
District Court of Appeal of Florida, Second District.
September 5, 2003.
Lisa Paulette Kirby of Law Offices of Lisa Paulette Kirby, Tampa, for Appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Donna S. Koch, Assistant Attorney General, Tampa, for Appellee.
PER CURIAM.
Anthony Libretti appeals the trial court's order denying his motion for appointment of appellate counsel. In its order, the trial court denied Libretti's motion for appointment of counsel, citing Rowe v. State, 777 So.2d 1088 (Fla. 2d DCA 2001). However, Rowe addressed the right to appellate counsel in postconviction appeals; Libretti is appealing his resentencing, not a postconviction motion. An absolute right to counsel attaches for the appeal of a judgment and sentence. See Douglas v. California, 372 U.S. 353, 83 S.Ct. 814, 9 L.Ed.2d 811 (1963). We therefore reverse the order of the trial court. Because Libretti was found indigent by the trial court on June 12, 2003, we remand for the appointment of appellate counsel.
Reversed and remanded.
CASANUEVA, DAVIS, and SILBERMAN, JJ., concur.